In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 17-487V
                                    Filed: March 9, 2021

* * * * * * * * * * * * *                         *
BARBARA PERKINS,                                  *
                                                  *        Dismissal; Tetanus-diphtheria-
                Petitioner,                       *        acellular pertussis (“Tdap”)
                                                  *        Vaccine; Miller-Fisher Variant;
v.                                                *        Guillain-Barre Syndrome (“GBS”)
                                                  *
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
         Respondent.                              *
* * * * * * * * * * * * *                         *

Lawrence Michel, Esq., Kennedy, Berkley, et al., Salinas, KS, for petitioner.
Mallori Openchowski, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                               DECISION1

Roth, Special Master:

        On April 6, 2017, petitioner filed a petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program (“the Program”),2 alleging that a tetanus-diphtheria-
acellular pertussis (“Tdap”) she received on November 2, 2015 caused her to develop the Miller-
Fisher variant of Guillain-Barre Syndrome (“GBS”). The information in the record, however, does
not support entitlement to an award under the Program. On March 9, 2021, petitioner filed a
Motion for Dismissal Decision requesting that her case be dismissed. ECF No. 66.

1
 Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the
Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
        To receive compensation under the Program, petitioner must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A) and 11(c)(1). An examination of the record did not uncover any evidence that
petitioner suffered a “Table Injury.” Because there were insufficient medical records supporting
petitioner’s claim, petitioner was required to file a medical opinion to support her claim. See §
13(a)(1).

        Petitioner filed an expert report from Dr. Axelrod, an immunologist. See Pet. Ex. 12, ECF
No. 24. In his initial report, Dr. Axelrod placed the onset of petitioner’s Miller Fisher variant of
GBS one week prior to January 6, 2016. Pet. Ex. 12 at 2. He then later concluded that the onset of
petitioner’s Miller Fisher variant of GBS was mid-December, or approximately 42 days after
petitioner received the Tdap vaccination on November 2, 2015, based on the allegations contained
in the Petition. Id.; Petition at ¶ 3. In a subsequent report, Dr. Axelrod wrote that petitioner reported
an onset of symptoms on December 15, 2015; however, Dr. Axelrod based this opinion on the
information contained in petitioner’s affidavit which was filed on April 6, 2017, over a year after
the events and which was not corroborated by any of the contemporaneous medical records. See
Pet. Ex. 19, ECF No. 31; Pet. Ex. 8, ECF No. 10.

        A Rule 5 status conference was held on December 19, 2018, at which time there was a
discussion about the conflicts in onset between the contemporaneous medical records and the
statements contained in petitioner’s affidavit which were relied upon by Dr. Axelrod in his report.
Scheduling Order at 3-4, ECF No. 37. Petitioner’s counsel advised that Dr. Axelrod could not
support his opinion in this case unless onset was in mid-December. Id. Thereafter, petitioner filed
a status report on February 4, 2019, confirming that Dr. Axelrod could only support a theory of
causation if petitioner’s symptoms began in mid-December 2015. ECF No. 38.

        An onset hearing was held on November 5, 2019, to hear testimony from petitioner and her
family members regarding the conflict between her alleged onset in mid-December 2015 and the
onset reflected by her medical records. See Scheduling Order, ECF No. 52. A Ruling on Onset was
issued on January 8, 2021, finding that the petitioner’s symptoms associated with her diagnosis of
the Miller-Fisher variant of GBS began after January 4, 2016. ECF No. 60. As discussed in detail
in the Ruling on Onset, petitioner’s alleged onset of symptoms in mid-December 2015 found no
support in the medical records, testimony, or other evidence submitted by petitioner.

        During a status conference on February 26, 2021, petitioner’s counsel advised that
petitioner’s expert could not support a causation theory in this matter based on the onset found in
the Ruling, and petitioner intended to file a Motion for Dismissal. See Scheduling Order at 1, ECF
No. 64.

        Accordingly, it is clear from the record in this case that petitioner has failed to demonstrate
either that she suffered a “Table Injury” or that her injuries were “actually caused” by a
vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.




                                                   2
IT IS SO ORDERED.

                        s/ Mindy Michaels Roth
                        Mindy Michaels Roth
                        Special Master




                    3